Citation Nr: 9930025	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  95-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from March 1953 
to December 1954.  Before and after such active duty, he had 
periods of Army Reserve service (with active duty for 
training and inactive duty training), and he retired from the 
Reserve at the end of June 1992.  One of his periods of 
active duty for training, in April 1988, is considered active 
service, as he incurred a service-connected right arm 
disability during such service.  38 U.S.C.A. § 101(24) (West 
1991).

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO decision which denied service 
connection for bilateral hearing loss.  A personal hearing 
was held at the RO in October 1995.  A personal hearing 
before a member of the Board was requested and scheduled, but 
by letter dated in April 1998, the veteran withdrew his 
hearing request.  In May 1998, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


REMAND

The veteran asserts that he has bilateral hearing loss which 
is attributable to his military service, and he primarily 
argues that such disability is due to training periods during 
his Army Reserve service.  Verification of the precise dates 
of the veteran's Reserve service is vital, as a claim for 
service connection for a disability based on Reserve service 
(other than active duty) may only be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
while performing inactive duty training.  38 U.S.C.A. § 
101(24).  

This case was previously remanded to the RO to verify all of 
the veteran's periods of Army Reserve service and to obtain 
service medical records from his Reserve service.  To this 
end, the RO was specifically asked to contact the National 
Personnel Records Center (NPRC), the Army Reserve Personnel 
Center (ARPERCEN), and the veteran's Army Reserve unit (4th 
Judge Advocate General's Detachment in Bronx, New York).  The 
RO contacted the NPRC and the ARPERCEN and requested 
verification of Reserve service dates and service medical 
records (without success), but failed to contact the 
veteran's Reserve unit.  As the action taken by the RO does 
not fully comply with the last remand instructions, another 
remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  The importance of the VA's duty to attempt to obtain 
service records is emphasized in the recent decision by the 
United States Court of Appeals for the Federal Circuit,   
Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999).  

The Board advises the veteran that he has an initial burden 
of submitting evidence to show that his claim is well 
grounded.  If he has not presented evidence that his claim is 
well grounded, there is no duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  In order for a service connection claim to be well 
grounded, it must be supported by competent evidence of a 
current disability (medical evidence of a diagnosis), 
competent evidence of incurrence or aggravation of a disease 
or injury in service (medical evidence or, in some 
circumstances, lay evidence), and competent evidence showing 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is remanding this case without making a determination 
as to whether the claim is well grounded as the VA has an 
initial duty to obtain service medical records and 
verification of service.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain, from the 
veteran's last reserve unit (4th Judge 
Advocate General's Detachment in Bronx, 
New York), and any other indicated 
service department office, the following:  
(1) verification of all of the veteran's 
periods of Army Reserve service, with 
specific dates of all periods of active 
duty for training and inactive duty 
training (the RO should obtain a list of 
the veteran's service dates in a readable 
format); and (2) complete copies of all 
service medical records from his Army 
Reserve service.  If the service 
department offices are unable to locate 
the information/records, such should be 
documented in the claims folder, and the 
RO should then notify the veteran and 
give him an opportunity to submit the 
information/records.

2.  Thereafter, the RO should review the 
claim for service connection for 
bilateral hearing loss.  If the claim 
remains denied, then a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












